Case 8:20-cv-01956-TPB-AAS Document 21 Filed 12/29/20 Page 1 of 3 PageID 108




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION


IN THE MATTER OF THE
COMPLAINT OF PIRATE WATER
TAXI, LLC FOR EXONERATION FROM                        Case No. 8:20-cv-1956-60AAS
OR LIMITATION OF LIABILITY AS
THE OWNER OF THE PIRATE PAT,
OFFICIAL NO. 1165031
                              /

          ORDER ADOPTING REPORT AND RECOMMENDATION

      This matter is before the Court on consideration of the report and

recommendation of Amanda A. Sansone, United States Magistrate Judge, entered

on December 14, 2020.    (Doc. 20). Judge Sansone recommends that Pirate Water

Taxi, LLC’s motion for default judgment (Doc. 17) be granted and default judgment

be entered against John Doe and all non-appearing unknown potential claimants

who failed to file or otherwise state a claim by October 30, 2020.   No objections to

the report and recommendation were filed, and the time to object has expired.

      After conducting a careful and complete review of the findings and

recommendations, a district judge may accept, reject, or modify the magistrate

judge’s report and recommendation. 28 U.S.C. § 636(b)(1); Williams v. Wainwright,

681 F.2d 732 (11th Cir. 1982).   In the absence of specific objections, there is no

requirement that a district judge review factual findings de novo, Garvey v. Vaughn,

993 F.2d 776, 779 n.9 (11th Cir. 1993), and the court may accept, reject, or modify,

in whole or in part, the findings and recommendations. 28 U.S.C. § 636(b)(1)(C).
Case 8:20-cv-01956-TPB-AAS Document 21 Filed 12/29/20 Page 2 of 3 PageID 109




The district judge reviews legal conclusions de novo, even in the absence of an

objection. See Cooper-Houston v. S. Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994);

Castro Bobadilla v. Reno, 826 F. Supp. 1428, 1431-32 (S.D. Fla. 1993), aff’d, 28 F.3d

116 (11th Cir. 1994) (table).

      Upon due consideration of the record, including Judge Sansone’s report and

recommendation, the Court adopts the report and recommendation. The Court

agrees with Judge Sansone’s detailed and well-reasoned factual findings and legal

conclusions. Consequently, Pirate Water Taxi, LLC’s motion for default judgment

is granted.

      Accordingly, it is

      ORDERED, ADJUDGED, and DECREED:

(1)   Judge Sansone’s report and recommendation (Doc. 20) is AFFIRMED and

      ADOPTED and INCORPORATED BY REFERENCE into this Order for

      all purposes, including appellate review.

(2)   Pirate Water Taxi’s Motion for Default Judgment Against Non-Appearing

      Unknown Potential Claimants (Doc. 17) is hereby GRANTED.

(3)   The Clerk is directed to enter judgment in favor of Petitioner Pirate Water

      Taxi, LLC, and against John Doe and all non-appearing unknown potential

      claimants that have not appeared but may have a claim against Pirate Water

      Taxi.

(4)   Pirate Water Taxi is exonerated from any responsibility, loss, damage, or

                                     Page 2 of 3
Case 8:20-cv-01956-TPB-AAS Document 21 Filed 12/29/20 Page 3 of 3 PageID 110




     injury, from any and all claims arising out of the incident described in the

     Petition for Exoneration from or Limitation of Liability against John Doe and

     all non-appearing unknown potential claimants. See (Doc. 1).

     DONE and ORDERED in Chambers, in Tampa, Florida, this 29th day of

December, 2020.




                                      TOM BARBER
                                      UNITED STATES DISTRICT JUDGE




                                    Page 3 of 3
